Per Curiam.
We were and are of the opinion that plaintiff failed to prove formal title. It seemed reasonably clear, however, that such failure was due merely to oversight or inadvertence of counsel. Had that been the only point in the ease we should have found a way to permit the omission to be supplied. But we were of the opinion" that the presumption of official regularity supported by proof of extrinsic facts was sufficient to present at least a question for the jury as to whether there had been full compliance with the requirements of the act of 1847* and, hence, as to whether the highway was originally duly laid out four rods wide by completed proceedings, so as to divest the original owners of title. The propriety of submitting the question as one of fact was conceded on the trial *746by both sides. We think the verdict was justified by the evidence. The legal question involved we should be willing to have reviewed above, if it had been raised on the record. It was not and there is no substantial question which the Court of Appeals could consider. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ. Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied.

See Laws of 1847, chap. 210.— [Rep.